IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT
                                                                    United States Court of Appeals
                                                                             Fifth Circuit

                                                                         FILED
                                No. 06-20412                           August 8, 2007
                              Summary Calendar
                                                                   Charles R. Fulbruge III
                                                                           Clerk
UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

THOMAS WAYNE EAST

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 4:05-CR-493


Before KING, HIGGINBOTHAM and DAVIS, Circuit Judges.
PER CURIAM:*
      Thomas Wayne East appeals the sentence imposed by the district court
following his guilty-plea conviction for possession with the intent to distribute
crack cocaine. As his sole argument on appeal, East argues that the district
court erred by enhancing his sentence based on his possession of a dangerous
weapon pursuant to U.S.S.G. § 2D1.1(b)(1). East argues that the Government
failed to satisfy its burden of proving a temporal and spatial relationship
between the weapon and the drug-trafficking activity.

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 06-20412

      Although East’s sentence is ultimately reviewed for reasonableness, this
court must first determine whether the district court properly calculated his
Guideline sentencing range. United States v. Tzep-Mejia, 461 F.3d 522, 526-27
(5th Cir. 2006). East raised this challenge to his sentence in the district court.
Review of his argument is thus for clear error. See United States v. Juluke, 426
F.3d 323, 328 (5th Cir. 2005).
      Under § 2D1.1(b)(1), the base offense level of a defendant convicted of
drug-trafficking is increased by two levels “[i]f a dangerous weapon (including
a firearm) was possessed.” The Government has the burden of demonstrating by
a preponderance of the evidence that a temporal and spatial relation existed
between the weapon, the drug activity, and the defendant. Juluke, 426 F.3d at
328. “The adjustment should be applied if the weapon was present, unless it is
clearly improbable that the weapon was connected with the offense.”
§ 2D1.1(b)(1), comment. (n.3).
      The Government established a spatial and temporal relationship between
the pistol and the offense. Before East exited the truck, the pistol was located
mere feet from the drugs that formed the basis of the conviction. Further, given
that East was carrying the drugs on his person, the district court could
reasonably have inferred that East was either selling the drugs from his person
or his truck, not his hotel room . Because the enhancement is plausible in light
of the record as a whole, we AFFIRM the conviction and the sentence.




                                        2